DETAILED ACTION
	This office action is in response to the amendment filed on 03 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-13 are currently pending: 1-12 have been amended; and 13 is new.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 03 May 2022), with respect to the rejection of claims 1-12 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new, updated ground(s) of rejection is made in view of amended claims 1-12 and new claim 13.
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-12 are rejected under U.S.C. 103 as being unpatentable over Nagao et al (US 2016/0314589 A1; Nagao), in view of Wang et al (US 2007/0198130 A1; Wang).
RE Claim 1, Nagao discloses a medical image display device comprising at least one processor (Nagao: fig. 1, illustrating ‘medical display system’ 100 comprising ‘client terminal’ 20, fig. 2, illustrating ‘client terminal’ 20 with ‘controller’ 21 (e.g., processor) and ‘display’ 23; title, ‘Medical Image Displaying Device and a Non-Transitory Computer-Readable Recording Medium’, [0009], “according to one aspect of the present invention, there is provided a medical image displaying device”, [0040], “The controller 21 includes a central processing unit (CPU) and the like”), wherein the processor is configured to:
display a plurality of medical images in which a detection result of at least one abnormal part is added to at least one medical image, on a display (Nagao: [0033], detailed image information (e.g., results of lesion measurement) are included with image data in an image slice (interpreted as a detection result), [0055], disclosing a plurality of medical images, wherein the detection result of at least one lesion is added to at least one image of the plurality of medical images, [0063], disclosing the display of a plurality of medical images, where at least one image of the plurality of images includes a lesion; in combination, then, Nagao teaches the above limitation, as recited); and
implicitly discloses keep track of a total number of detection results (Nagao: [0026-0034], “The DICOM file has an image area and a header. The image area and the header store the actual data and the supplementary information on the medical image, respectively ... The detailed image information includes various types of information on the image such as an image number ... The image numbers 1 to n (n is the total number of slices) indicate the order of the medical images captured in the same series”, [0053-0055, 0063], “The controller 21 then extracts a subgroup of tomographic images containing a lesion from a group of tomographic images of each examination ... a group of tomographic images may be displayed one by one for each examination in sequence ... A user may then ... specify a leading image and a trailing image containing a lesion from the subgroup of tomographic images, so that the specified leading and trailing images and images therebetween may be extracted as tomographic images containing a lesion of the examination ... If the supplementary information includes a measuring point of the lesion, a region including the measuring point and a marginal periphery may be defined as an ROI ... The subgroups of tomographic images captured in the examinations ... are sequentially displayed one by one in the same display area of the display 23”; please note, n total slices of a subgroup, wherein each image slice comprises a detection result (e.g., lesion ROI), corresponds with a total number of detection results).
Yet, although Nagao does not appear to expressly  teach,
Wang (in the same field of endeavor) discloses display an image in which a detection is added to a position in at least one image on a display (Wang: fig. 4, illustrating region of interest (ROI) 184 added to an image (interpreted as a ‘detection’ since a doctor, as a result of seeing/detecting something of interest, may annotate the ROI to draw attention to it); [0044], disclosing that a doctor, for instance, may annotate a portion of an image to draw attention to it – see especially discussion concerning annotation of an x-ray image), and
display a total number of image slices in an image stack on a display, and display reference information representing a reference state of the image slices on the display (Wang: figs. 5 and 6, illustrating graphical element 168; [0041], “The number of the image displayed relative to the total number of images is shown by graphical boxes 168”; please note, as illustrated in figs. 5 and 6, numerator ‘6’ is mapped to displayed reference information representing a position of ‘6’ within the stack of image slices, and denominator ‘11’ corresponds to the total number of images slices in the stack of image slices).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine (1) Wang’s display of a region of interest (ROI) added to a position in at least one image on a display with Nagao’s display of a plurality of medical images in which a detection result of at least one abnormal part is displayed so the combined Nagao/Wang display device displays a plurality of medical images in which a detection result of at least one abnormal part is added to a position of the at least one abnormal part in at least one medical image containing the at least one abnormal part, (2) Wang’s display of a total number of image slices in an image stack on a display with Nagao’s implicitly tracked total number of images of a detection results subgroup so the combined Nagao/Wang display device displays a total number of detection results of the at least one medical image containing the at least one abnormal part on the display, and (3) Wang’s display of a reference state of displayed image slices with Nagao’s display device comprising a total number of detection results so the combined Nagao/Wang display device displays reference information representing a reference state of the detection result on the display. Further, the motivation for combining Wang’s display of information with Nagao’s display of medical images comprising detection results would have been to help users work more efficiently by allowing them to more quickly identify detection results in individual images and to keep track of which image in the subgroup of images they are viewing.
RE Claim 7, Nagao/Wang discloses the medical image display device according to claim 1, and Nagao further teaches the processor is configured to display only the at least one medical image to which the detection result is added (Nagao: [0005], a single current image, comprising a lesion ROI, is displayed on a display monitor, [0054], disclosing that a user may select a leading image of a subgroup of images and a trailing image of the subgroup of images (please note, for a person having ordinary skill in the art, the leading image and the trailing image may be the same image), [0055], teaching that a user may manually define an ROI associated with a lesion; thus, a person having ordinary skill in the art (a PHOSITA) may display a single tomographic image comprising an ROI associated with a lesion (e.g., a detected result) in order to visually confirm the accuracy of the defined ROI).
RE Claim 8, Nagao/Wang teaches the medical image display device according to claim 7, and in addition Nagao discloses in a case where the detection result is added to a plurality of medical images, the processor is configured to sequentially display the medical images to which the detection result is added (Nagao: [0054-0057], disclosing that medical images, comprising detected results, may be sequentially displayed).
RE Claim 9, Nagao/Wang discloses the medical image display device according to claim 7.
In addition, Nagao also teaches a in a case where the detection result is added to a plurality of medical images, the processor is configured to display the medical images to which the detection result is added, in parallel (Nagao: [0005], disclosing that a first image comprising a detection result and a second image comprising a detection result may be disposed separately in different display areas).
RE Claim 10, Nagao/Wang teaches the medical image display device according to claim 1, and further Nagao discloses the plurality of medical images are medical images included in at least one imaging series among a plurality of imaging series for one inspection (Nagao: [0031-0032], defining a series of images as a plurality of consecutive medical images covering a certain region of a human body (e.g., from the chest to the abdomen), and a single examination/inspection may include multiple series of medical images, [0034], image numbers of medical images obtained in a same series (at least one imaging series among a plurality of imaging series obtained during an examination)).
RE Claim 11, Nagao discloses a medical image display method (Nagao: fig. 3, illustrating a method of display control for displaying medical (e.g., tomographic) images; [0049], disclosing display control method shown in fig. 3) comprising:
displaying a plurality of medical images in which a detection result of at least one abnormal part is added to at least one medical image, on a display (Nagao: [0055], disclosing a plurality of medical images, wherein the detection result of at least one lesion is added to at least one image of the plurality of medical images, [0063], disclosing the display of a plurality of medical images, where at least one image of the plurality of images includes a lesion; in combination, then, Nagao teaches the above limitation, as recited).
In addition, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 12, Nagao discloses a non-transitory computer-readable storage medium that stores a medical image display program causing a computer to execute (Nagao: fig. 2, ‘client terminal’ 20 comprising ‘storage’ 26; [0049], “The display control is performed by software processing realized by the controller 21 and the display controlling program stored on the storage 26”):
a procedure of displaying a plurality of medical images in which a detection result of at least one abnormal part is added to at least one medical image, on a display (Nagao: [0055], disclosing a plurality of medical images, wherein the detection result of at least one lesion is added to at least one image of the plurality of medical images, [0063], disclosing a procedure for displaying a plurality of medical images, where at least one image of the plurality of images includes a lesion; in combination, then, Nagao teaches the above limitation, as recited).
Further, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claims 1 and 11 and are, therefore, rejected under the same rationale.

Claims 2-3 are rejected under U.S.C. 103 as being unpatentable over Nagao, in view of Wang, and further in view of Fors et al (US 2010/0057496 A1; Fors).
RE Claim 2, Nagao/Wang teaches the medical image display device according to claim 1, and even though Nagao/Wang does not appear to expressly disclose,
Fors (in the same general field of endeavor) teaches reference information is the number of previously viewed images among a set of medical images (Fors: fig. 4, ‘graphical meter’ 400; [0024], “The graphical meter 400 may also include image counters … that display the current number of images in each category: those with the ‘previously viewed’ label and those without the label. For example, the image counter 430 may display the number of images that have already been accessed”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to replace Nagao/Wang’s display of the number of a currently displayed image with Fors’ display of the number of previously viewed images among a set of medical images so the combined Nagao/Wang/Fors display device displays the number of referenced detection results among the detection results along with the total number of detection results on the display. Additionally, the motivation for replacing Nagao’s, modified by Wang’s, displayed information with Fors’ displayed information would have been to help users of the combined display device efficiently plan their work by keeping track of how many images have already been viewed.
RE Claim 3, Nagao/Wang discloses the medical image display device according to claim 1.
Yet, although Nagao/Wang does not explicitly teach,
Fors discloses reference information is the number of unreferenced images among a set of medical images (Fors: fig. 4, ‘graphical meter’ 400; [0024], “The graphical meter 400 may also include image counters ... that display the current number of images in each category: those with the ‘previously viewed’ label and those without the label. For example, the image counter ... may display the number of images that remain to be accessed”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to replace Nagao/Wang’s display of the number of a currently displayed image with Fors’ display of the number of not yet viewed images among a set of medical images so the combined Nagao/Wang/Fors display device displays the number of unreferenced detection results among the detection results along with the total number of detection results on the display. Additionally, the motivation for replacing Nagao’s, modified by Wang’s, displayed information with Fors’ displayed information would have been to help users of the combined display device efficiently plan their work by keeping track of how many images have not yet been viewed.

Claim 4 is rejected under U.S.C. 103 as being unpatentable over Nagao, in view of Wang, and further in view of Arisawa Y. (US 2008/0039152 A1; Arisawa).
RE Claim 4, Nagao/Wang teaches the medical image display device according to claim 1, and even though Nagao/Wang does not expressly disclose,
Arisawa (in the field of managing operations of a portable terminal) teaches the concept of issuing a notification that unread information is present when an application ends, and after the application ends, displaying a notification that unread information exists (Arisawa: [0054-0055], notification of ‘unread’ information comprises a displayed ‘blinking’ indicator, [0067], disclosing that upon ending an application, an ‘unread’ information notification starts).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Arisawa’s method of notifying a user unread information exists after an application ends with Nagano/Wang’s medical image display device arranged to execute an application for displaying detection results on a display so the combined Nagano/Wang/Arisawa image display device gives a notification that there is an unreferenced detection result, in a situation where at least one unreferenced detection result exists when the application displaying a plurality of medical images ends. Further, the motivation for applying Arisawa’s concept of issuing notification information when an application ends with Nagano/Wang’s medical image display device would have been to assist doctors, radiologists, and/or other medical personnel make the best decisions possible by considering all information available to them.

Claim 5 is rejected under U.S.C. 103 as being unpatentable over Nagao, in view of Wang, and further in view of Fram et al (US 2006/0093198 A1; Fram).
RE Claim 5, Nagao/Wang discloses the medical image display device according to claim 1.
Still, although Nagao/Wang fails to expressly teach,
Fram (in the same general field of endeavor as Nagao) discloses switch between display and non-display of a detection result in a case where information on the detection result is present separately from the plurality of medical images, or in a case where there are a plurality of medical images not including the detection result, which correspond to the plurality of medical images including the detection result (Fram: abstract, “After selecting two or more image series for comparison, images of the image series are interleaved so that they are alternatively displayed in a comparison pane on a display device” (plurality of medical images), [0006, 0009], “comparison of pre and post contrast images to detect areas of enhancement or comparison of PET and CT images for localization of activity is often necessary. Further, these often large exams may need to be compared to multiple prior exams to detect subtle, progressive changes over time, for example to detect a small, growing tumor ... a system for enhancing a viewer's ability to detect differences between medical images in two or more sets of medial [sic] images comprises … an image pane configured to display a single medical image at a time … the image pane sequentially displays a first medical image from each of the image sets and, after displaying the first medical image from each image set, the image pane sequentially displays a second medical image from each image set. This process of displaying images from images series alternatively continues through subsequent images in the image series” (though not explicitly stated, Fram’s method is designed to detect growing tumors which may be present in a series of images taken at a later date and not in a previous series of images taken at an earlier date. As such, Fram’s method would switch between display and non-display of detection results (e.g., tumor detected, tumor not detected, etc.))).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Fram’s method of switching between display and non-display of detection results (in a situation where there are a plurality of images not including the detection result, which correspond to the plurality of images that include the detection result) with Nagao/Wang’s medical image display device, with the expected benefit of allowing doctors, radiologists, or other medical personnel to more easily detect differences between images in respective image series (Fram, abstract).

	Claim 6 is rejected under U.S.C. 103 as being unpatentable over Nagao, in view of Wang, and further in view of Wakai M. (US 2007/0052685 A1; Wakai).
RE Claim 6, Nagao/Wang teaches the medical image display device according to claim 1.
However, even though Nagao/Wang fails to expressly disclose,
Wakai (in the field of graphical user interface (GUI) display methods) teaches the concept of  switching between display and non-display of at least one GUI element (Wakai: fig. 36, comprising GUI components 264 and 341; [0187], “when receiving a GUI component switch instruction … the display apparatus 23 switches between display and non-display of each of the GUI components 264 and 341”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to apply Wakai’s concept of switching the display and non-display of a GUI element with Nagao/Wang’s medical image display device comprising the display of GUI elements representing the total number of detection results or reference information so the combined Nagao/Wang/Wakai medical image display device may switch between display and non-display of at least one of the total number or the reference information. Additionally, the motivation for applying Wakai’s concept of switching the display and non-display of a GUI element with Nagao/Wang’s medical image display device would have been to make it easier for users of the combined device to concentrate on displayed image information by reducing the display of extra information.

Claim 13 is rejected under U.S.C. 103 as being unpatentable over Nagao, in view of Wang, and further in view of Nie et al (US 2011/0123087 A1; Nie).
RE Claim 13, Nagao/Wang teaches the medical image display device according to claim 1.
Still, even though Nagao/Wang fails to expressly disclose,
Nie (in the same field of endeavor) teaches acquire, as a detection result, information on a center position of at least one abnormal part and a diameter of the at least one abnormal part in at least one medical image containing the at least one abnormal part (Nie: [0068-0069], disclosing determination of a radius (wherein said radius crosses a geometric center of a lesion) which is used to compute the area of a circle in which a detected lesion fits within (it is well known in mathematics that a diameter is equal to two times the radius, d = 2r)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Nie’s acquisition of a center position and diameter of a lesion in a medical image with Nagao/Wang’s display device, with the expected benefit of assisting user’s identify position and approximate size of a lesion within a medical image.	 
Response to Arguments
Applicant’s arguments concerning unamended limitations, filed 29 January 2022 have been fully considered, but they are not persuasive.
	Therefore, in view of arguments presented by Applicants with respect to unamended claim limitations, the Examiner will respond with the following rebuttal arguments.
	Issue: Claim Rejections under 35 U.S.C. 103.
	Regarding claim 1, Applicant, on pp. 8-10 of his remarks, argues “Nagao merely teaches extracting the lesion region from the tomographic image”.
	In response, the examiner disagrees. Nagao teaches that a group of images comprising detected lesions within individual images may be extracted from a larger group of images, therein generating a subgroup of detected results images (Nagao: [0053-0054]).
	Also, to support his position, the Applicant states, “[s]ince there is no passage in Nagao that the lesion region is the result of measurement, or the lesion region is the region where the detection result regarding the abnormality of region is obtained, therefore Nagao neither teach that the lesion region is added on the image nor the detection result of lesion region is added on the image”, and then concludes, “Nagao fails disclosing the feature ‘display a plurality of medical images in which a detection result of at least one abnormal part is added to at least one medical image, on a display’ of claim 1”. (emphasis in original).
	In reply, the examiner disagrees since Nagao expressly states that detailed image information, including a range of measurement of lesion(s), results of measurement, etc., is maintained within Nagao’s system (see Nagao, [0033, 0055], and [0057], position of lesions in an image). As such, the examiner disagrees with the Applicant’s position.
	Continuing with an argument against Wang, the Applicant asserts, “Wang merely teaches displaying the number of image and the total number of images. Since Wang does not distinguish between the normal image containing the normal part and the abnormal image containing the abnormal part, therefore Wang does not teach displaying the total number of detection result of the abnormal images and displaying the number of abnormal image. That is, Wang fails disclosing the feature ‘display a total number of detection results of the at least one medical image containing the at least one abnormal part on the display; and display reference information representing a reference state of the detection result on the display’”.	(emphasis in original).
	In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the combination of references, Nagao, modified by Wang, discloses the limitations, “display a total number of detection results of the at least one medical image containing the at least one abnormal part on the display; and display reference information representing a reference state of the detection result on the display”, as presented above in the rejection of claim 1.
	Further, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., distinguishing between a normal image containing a normal part and an abnormal image containing an abnormal part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Nagao, in combination with Wang, discloses the disputed limitations, as recited (see rejection of claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611